J-A15011-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

SCOTT BOWEN

                        Appellant                  No. 1127 EDA 2013


        Appeal from the Judgment of Sentence February 22, 2013
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0013590-2011


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.:                        FILED AUGUST 05, 2014

     Appellant, Scott Bowen, appeals from the judgment of sentence

entered February 22, 2013, by the Honorable Diana Anhalt, Court of

Common Pleas of Philadelphia County. We affirm.

     For a detailed recitation of the facts of this case and the conflicting



memorandum opinion. See Trial Court Opinion, 10/30/13 at 2-4. Briefly,

on September 3, 2011, Bowen and the victim, Aaron Rasmussen, engaged in

an altercation at Ladder 15, a bar and restaurant located in Philadelphia.

Although both Bowen and the victim offered different accounts as to who

started the argument, it is undisputed that at some point after the parties

were escorted outside, a confrontation again ensued, at which point Bowen
J-A15011-14



stabbed the victim in the upper left abdomen. The victim was transported to

the hospital for surgery.

          Bowen was subsequently arrested and charged with Aggravated

Assault,1 Possession of an Instrument of Crime,2 Simple Assault,3 and

Recklessly Endangering another Person.4            Following a non-jury trial on

January 7, 2013, the trial court convicted Bowen of Aggravated Assault and

Possession of an Instrument of Crime. On February 22, 2013, Bowen was

                                                            -sentence motions on

March 1, 2013, which the trial court denied. This timely appeal followed.

          On appeal, Bowen raises the following issues for our review:

          1.                                    ainst the weight of the
               evidence insomuch as no reasonable factfinder could find that
               the Commonwealth proved Mr. Bowen guilty beyond a
               reasonable doubt?

          2.
               evidence insomuch as no reasonable factfinder could find that
               the Commonwealth proved Mr. Bowen was not acting in self-
               defense beyond a reasonable doubt?

          3. Was the evidence insufficient as a matter of law to sustain the
             verdict?




____________________________________________


1
    18   Pa.C.S.   §   2702(a).
2
    18   Pa.C.S.   §   907(a).
3
    18   Pa.C.S.   §   2701(a).
4
    18   Pa.C.S.   §   2705.



                                           -2-
J-A15011-14



     Preliminarily, we note that Bowen has waived his challenge to the

sufficiency of the evidence to support the verdict.   In order to preserve a



1925(b) statement must state with specificity the element or elements of

the crime for which the appellant alleges the evidence was insufficient. See

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013);

Commonwealth v. Gibbs

specificity is of particular importance in cases where, as here, the appellant

was convicted of multiple crimes each of which contains numerous elements

                                                                      Gibbs,

981 A.2d at 281. In Garland



panel of this court found that the sufficiency challenge was waived on

appeal. Id. at 344.

                                             ement states in pertinent part,



1925(b) Statement of matters Complained of on Appeal, 7/23/1 at 2.



is challenging, but also which conviction he is challenging.     That Bowen

additionally fails to specify in his appellate brief the elements he is

challenging further inhibits our review of this claim. Accordingly, we are

                                            the sufficiency of the evidence

waived on that basis. See Garland, supra.

                                    -3-
J-A15011-14




against the weight of the evidence.         A challenge to the weight of the

evidence

seeks a new trial on the ground that the evidence was so one-sided or so

weighted in favor of acquittal that a guilty verdict shocks one's sense of

            Commonwealth v. Orie, 88 A.3d 983, 1015 (Pa. Super. 2014)

(citation omitted). Our standard when reviewing a weight of the evidence

claim is well settled.

      A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same

                                                                 ing all
      the facts, certain facts are so clearly of greater weight that to
      ignore them or to give them equal weight with all the facts is to

      be awarded when the jury's verdict is so contrary to the
      evidence as to shock one's sense of justice and the award of a
      new trial is imperative so that right may be given another


      An appellate court's standard of review when presented with a
      weight of the evidence claim is distinct from the standard of
      review applied by the trial court:

           Appellate review of a weight claim is a review of the
           exercise of discretion, not of the underlying question of
           whether the verdict is against the weight of the evidence.
           Because the trial judge has had the opportunity to hear
           and see the evidence presented, an appellate court will
           give the gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial court's
           determination that the verdict is against the weight of the
           evidence. One of the least assailable reasons for granting
           or denying a new trial is the lower court's conviction that

                                      -4-
J-A15011-14


        the verdict was or was not against the weight of the
        evidence and that a new trial should be granted in the
        interest of justice.

     This does not mean that the exercise of discretion by the trial
     court in granting or denying a motion for a new trial based on a
     challenge to the weight of the evidence is unfettered. In
     describing the limits of a trial court's discretion, we have
     explained:


        wisdom and skill so as to reach a dispassionate conclusion
        within the framework of the law, and is not exercised for
        the purpose of giving effect to the will of the judge.
        Discretion must be exercised on the foundation of reason,
        as opposed to prejudice, personal motivations, caprice or
        arbitrary actions. Discretion is abused where the course
        pursued represents not merely an error of judgment, but
        where the judgment is manifestly unreasonable or where
        the law is not applied or where the record shows that the
        action is a result of partiality, prejudice, bias or ill-will.

Id. at 1015-1016 (citation and emphasis omitted).

     Bowen primarily argues that the trial court erred in rejecting his self-

defense claim.

when the actor believes that such force is immediately necessary for the

purpose of protecting himself against the use of unlawful force by the other

              PA.CONS.STAT.ANN. § 505(a).    Although the defendant has no

burden to prove self-



           Commonwealth v. Mouzon, 53 A.3d 738, 740 (Pa. 2012)

(citation omitted).

Commonwealth bears the burden to disprove such a defense beyond a




                                    -5-
J-A15011-14



                    See Commonwealth v. Torres, 766 A.2d 342, 345

(Pa. 2001).

      The Commonwealth sustains its burden if     stablishes at least one of

the following: 1) the accused did not reasonably believe that he was in

danger of death or serious bodily injury; or 2) the accused provoked or

continued the use of force; or 3) the accused had a duty to retreat and the

retreat   w                                           Commonwealth       v.

McClendon

remains the province of the [finder of fact] to determine whether the

accused's belief was reasonable, whether he was free of provocation, and

                                    Id.

      With our standard of review in mind, we have examined the certified



the applicable law, and we find that the trial court ably and methodically

addressed the issues Bowen presented on appeal. We agree with the trial



convictions and request for a new trial is without merit.   Accordingly, we

affirm on the bas                           -written memorandum opinion.

See Trial Court Opinion, 10/30/13 at 5-7.

      Judgment of sentence affirmed.




                                   -6-
J-A15011-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2014




                          -7-
Circulated 07/23/2014 03:14 PM
Circulated 07/23/2014 03:14 PM
Circulated 07/23/2014 03:14 PM
Circulated 07/23/2014 03:14 PM
Circulated 07/23/2014 03:14 PM
Circulated 07/23/2014 03:14 PM
Circulated 07/23/2014 03:14 PM
Circulated 07/23/2014 03:14 PM